                   IN THE UNITED STATES DISTRICT COURT
                                                                            June 26, 2019
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 12-100-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 ALOYSIOUS WELLS,

                 Defendant.



                                    I. Synopsis

      Defendant Aloysious Wells (Wells) has been accused of violating the

conditions of his supervised release. Wells admitted all of the alleged violations.

Wells's supervised release should be revoked. Wells should be placed in custody

for 5 months, with 112 months of supervised release to follow.

                                    II. Status

      Wells pleaded guilty to Abusive Sexual Contact on March 4, 2013.

(Doc. 27). The Court sentenced Wells to 20 months of custody, followed by 10

years of supervised release. (Doc. 45). Wells's current term of supervised release

began on May 6, 2019. (Doc. 69 at 2).
       Petition

       The United States Probation Office filed a Petition on June 18, 2019,

requesting that the Court revoke Wells's supervised release. (Doc. 69). The

Petition alleges that Wells violated the conditions of his supervised release: 1) by

using a controlled substance; and 2) by failing to complete his 60-day substance

abuse treatment program at Connections Corrections in Butte, Montana. (Doc. 69

at 2). United States District Judge Brian Morris issued a warrant for Wells's arrest

on May 21, 2019.

      Initial appearance

      Wells appeared before the undersigned for his initial appearance on the

Petition on June 26, 2019. Wells was represented by counsel. Wells stated that he

had read the petition and that he understood the allegations. Wells waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on June 26, 2019. Wells

admitted that he had violated the conditions of his supervised release: 1) by using

a controlled substance; and 2) by failing to complete his 60-day substance abuse

treatment program at Connections Corrections. The violations are serious and

                                         2
warrant revocation of Wells's supervised release.

       Wells's violations are Grade C violations. Wells's criminal history category

is I. Wells's underlying offense is a Class A felony. Wells could be incarcerated

for up to 60 months. He could be ordered to remain on supervised release for up

to 117 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

       Wells's supervised release should be revoked. Wells should be incarcerated

for 5 months, with 112 months of supervised release to follow. The supervised

release conditions imposed previously should be continued. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Wells that the above sentence would be recommended

to Judge Morris. The Court also informed Wells of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Wells that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Wells stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.

                                         3
The Court FINDS:

      That Aloysious Wells violated the conditions of his supervised release by
      using a controlled substance, and by failing to complete his 60-day
      substance abuse treatment program at Connections Corrections.

The Court RECOMMENDS:

      That the District Court revoke Wells's supervised release and commit him
      to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 5 months, with 112 months of supervised release to fol low.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district cou11judge w ill make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may

waive the right to appear and allocute before a district court judge.

      DATED this 26th day of June, 2019.




                                        /                 .- ,:.. -/-- - _...:::::-   v- "       -
                                       '--..._       _/          I              --      -    -
                                                 -   Jutuiiohnsto n       - ·
                                                     United States Magistrate Judge


                                                 4
